UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2009 THE DOW CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3433 (Commission file number) 38-1285128 (I.R.S. Employer Identification No.) 2030 DOW CENTER, MIDLAND, MICHIGAN48674 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:989-636-1000 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition. On February 3, 2009, The Dow Chemical Company issued a press release, attached as Exhibit99.1 and incorporated herein by reference, announcing results for the fourth quarter of 2008. The information contained in this report, including Exhibit99.1 attached hereto, is being furnished and shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of Section18. Furthermore, the information contained in this report shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Press release issued by The Dow Chemical Company on February 3, 2009, announcing results for the fourth quarter of 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE DOW CHEMICAL COMPANY Registrant Date: February 3, 2009 /s/WILLIAM H. WEIDEMAN William H. Weideman Vice President and Controller EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued by The Dow Chemical Company on February 3, 2009, announcing results for the fourth quarter of
